Case 1:19-cv-02316-RC Document 12 Filed 11/26/19 Page T of BECENED

 

 

 

United States District Court, —e
District of Columbia HI 9 oc omnen
MVi Oo gig ia
_ Angela D, Caesar, Cley carecl
David Alan Carmichael U.S. District Court, District of ¢ oluiabia |
et al.
Case No: 1:19-ev-02316
Vv.

Michael Richard Pompeo
et al.

Timely Objection To Order of 20 November 2019
by Plaintiff Carmichael

1, I object to:

a. Being denied time to respond to the Government's motions prior to the Court
acting on the Government motions. In effect, it makes the Government's motions an ex parte
communication and prejudices the Plaintiffs who are prohibited from access to insitu Courthouse
filing.

b. The Court mischaracterizing the nature of the Government's motions. It
camouflaged the nature of the Government's motion. It enabled the Government to make the
Rules of Court of no effect as it concerns them, and camouflaged the magnitude of their neglect
and the number of times they neglected to honor specified deadlines.

a Facts:

a. I did not get access to the Government's motion until days after their Attorney
notified me that he intended to ask for "additional time to respond" to my complaint. He never
said anything about anything else he intended to put in the document, such as the thing upon
which the Court ORDER was made. I made and mailed my hurried motion the very day, without
access to the Government's motion document, because I suspected that I might not be allowed
any input on the motion if I took the full-time to get access to the motion document and do a
thorough response. In my hurried response, I reserved the right to augment my objection in a

timely way according to the Rules of Court. Four days before my response deadline, | and my
Case 1:19-cv-02316-RC Document 12 Filed 11/26/19 Page 2 of 3

fellow Plaintiffs each submitted thorough objections, that should have arrived today, one day
before the deadline. However, the Court issued an order Six days before our response
deadline, prior to myself and my fellow Plaintiffs being allowed the ordinary time to respond to
motions in accordance with the Rules of Court.

b. In the second paragraph of the ORDER, it said, "Mr. Carmichael filed several
motions." A key matter left out was that my motions were filed within 7 days of the Government
being served, that the motions were not dependant upon the Government's response, that the 14-
day deadline to respond was exceeded by an additional 43 days.

3. Had the Court given the Plaintiffs the time allotted by the Rules of Court to respond, it
would have then been possible for the Court to have access to information that would enable the
Court to rightly determine the just course of action and accurately express the gravity of the
ORDER as it related to the Government's wanton neglect to fulfill the Rules of Court
requirement for them to respond in 60 days (29 days longer than required of the ordinary
citizen). The ORDER, had it the full consideration of input from the Plaintiffs, should have cited
the reality of the Court overlooking the conduct of the Government at the very least, if not the
granting of the Plaintiffs' motions for Default upon the Defendant.

5. This objection might be necessary for the sake of further review. The other Plaintiffs have

been shown a copy of my objection and state that they concede.

I, David Alan Carmichael submit the foregoing facts to be true, under the penalty of perjury

under the laws of the United States.

Goied) thou Cormesthel Lease

David Alan Carmichael Date
1748 Old Buckroe Road

Hampton, Virginia 23664

(757) 320-2220 david@freedomministries. life

p. 2 of 2
Case 1:19-cv-02316-RC Document 12 Filed 11/26/19 Page 3 of 3

CERTIFICATE OF SERVICE

I, David Alan Carmichael, hereby certify that I delivered by
mail, my November 25, 2019, “Timely Objection To Order of 20

Nov er 2019 by Plaintiff Carmichael” I sent the documents
by to 7 he 2 Ob, at;
) Ley Gog I—#E TP 24 60/2-

Angela D. Caesar

Clerk of Court, District Court of the United States
United States Courthouse

333 Constitution Ave NW

Washington, DC 20001

A copy of the objection and motion was sent to:

United States Attorney

United States Attorney's Office
Attn: Christopher Hair Most

555 4th Street, N.W.
Washington, D.C. 20530

Lawrence Donald Lewis
966 Bourbon Lane

y Ma. [
Nordman, Idaho 83848 7
William Mitchell Pakosz e
Box 25 M

Matteson, Illinois 60443 by

I accept service at:
1748 Old Buckroe Road
Hampton, Virginia 23664

I do not accept service, but can be reached informally at:
TEL: (757) 850-2672
EMAIL: david@freedomministries.life

Wherefore, I hereby certify under the penalty of perjury
under the laws of the United States that the foregoing is
true.

Chou Vovenber 2 2IF

David Alan Carmichael Date
